DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the maximum spacing" twice in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously introduce or define a maximum spacing, and the use of “the” and “said” should be used for elements or features that are already established by the claim.  
Claim 1, line 12 introduces “a first secondary processing portion,” and claim 1 also refers to “the secondary processing portion.” It’s unclear if “the secondary processing portion” is referring back to “a first secondary processing portion,” as the claim terminology changes. Additionally, claim 2 introduces “a second secondary processing portion,” and it’s unclear if the language “the secondary processing portion” 
Claim 1 recites the limitation "the welding operation" in line 21.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously establish a welding operation, and it’s unclear what steps of the process would be considered to be the welding operation therefore it’s unclear during which steps the material of the webs remain in their position.  
Claims 2-14 incorporate the language of claim 1, and also incorporate the indefinite language of claim 1.  Claims 2-14 are rejected for the same reasons as claim 1. 
Claim 2 recites the limitation "the maximum spacing" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously introduce or define a maximum spacing, and the use of “the” and “said” should be used for elements or features that are already established by the claim.  
Claim 6 recites the limitation "the total first secondary portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously introduce or define a maximum spacing, and the use of “the” and “said” should be used for elements or features that are already established by the claim.  
Claim 13 recites the limitation "the structure elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 introduces 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderstedt et al. [EP1241100, “Anderstedt”] in view of Hull [US2014/0338842].
Anderstedt discloses a method of producing a sealing seam connecting two material webs of a multilayer composite with a barrier layer (paragraphs 0001-0003), wherein the two material webs (9) are positioned between sealing surfaces (17 and 21) of a first and a second tool (3 and 4) in such a way that the portions of the material web, that are to be connected together, lie upon each other and between the sealing surfaces (17 and 21), the two tools (3 and 4) are moved towards each other so that the two sealing surfaces for producing the sealing seam are pressed towards each other, wherein the first tool is an ultrasonic sonotrode which is excited with an ultrasonic vibration while the two sealing surfaces are pressed towards each other and the sealing seam is produced with two mutually juxtaposed seams, a main seam (at 15) and a secondary seam (at 28) wherein the sealing surfaces are so selected that in a main processing portion (at 15) the maximum spacing between the two sealing surfaces is less than the maximum spacing between the two sealing surfaces in a first secondary 
Anderstedt suggests the numerous changes can be made to the contour faces of the two tools, but does not disclose at least one of the two sealing surfaces has structure elements.  
Hull discloses a method of sealing using an ultrasonic sonotrode and anvil.  Hull discloses the contact surface of the anvil includes a plurality of energy directions arranged in a three-dimensional grid pattern which serve the increase the area between the anvil and sonotrode and to improve the durability and the efficiency (paragraph 0019; Figure 3, 7-9). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Anderstedt by including structure elements on the second sealing surface as taught by Hull in order to improve the efficiency of the process and to improve the durability of the formed seam. 

With respect to claim 3, Hull discloses the structure elements are in the form of a truncated pyramid (Figures 7-9).
With respect to claim 4, Anderstedt as modified by Hull, discloses a method of utilizing  a welding tool having a sealing surface which intended to come into contact with a material to be processed, wherein the sealing surface is of a width b, for carrying out the method according to claim 1, characterised in that the sealing surface has a main portion extending in the longitudinal direction and a first secondary portion extending in the longitudinal direction, wherein the main portion  and the first secondary portion adjoin each other, wherein the first secondary portion is at least partially set back with respect to the main portion in opposite relationship to the direction of a normal vector on the sealing surface by a distance a>0 mm (see the discussion of claim 1). 
With respect to claim 5, Anderstedt discloses thePreliminary Amendment December 27, 2019Page 6 sealing surface has a second secondary portion wherein the main portion and the second secondary portion adjoin each other so that the first secondary portion and the second secondary portion are positioned on opposite sides of the main portion, wherein the second secondary portion is at least partially set back with respect to the main portion in opposite relationship to 
With respect to claim 6, Anderstedt discloses the total first secondary portion is set back with respect to the main portion in opposite relationship to the direction of a normal vector on the sealing surface by a distance a>0 mm (Figures 2-3). 
With respect to claims 7-8, 11-12 and 14, Anderstedt discloses the differences between the pressures P1 and P2 can be selected by appropriately define the geometry of the face (21) and wherein the high of the step determines the difference in pressure (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of invention to optimize the distance a though routine experimentation and to ensure a strong weld is formed. 
With respect to claim 9, Anderstedt discloses the welding tool is an ultrasonic sonotrode or a counterpart tool for an ultrasonic sonotrode (paragraph 0020, 0024). 
With respect to claim 10, Hull discloses the first secondary portion has structure elements (see the discussion of Hull above). 
With respect to claim 13, Hull discloses the structure elements are in the form of a truncated pyramid (Figures 7-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giacomelli et al. [US5890347] discloses a method of producing a sealing seam, wherein the seam has a plurality of portions and wherein the sealing surface has portions with different heights (Figure 6, 10, 11, 12). 

Reifenhauser et al. [US3681176] discloses a method of producing a seam using a tool with a stepped surface (8 and 9) (Figure 4, 6). 
Romijn et al. [US2011/0079342] discloses a method of producing a seam including using a tooling surface with different heights (Figures 2, 3, 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 24, 2021